DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-5 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to “including the first, second and third regions, wherein respective pressures of the first, second and third paths each are configured to be individually adjusted to be higher in an order of the third path, the second path and the first path by adjusting open degrees of each of the first and second valve groups, when an amount of heat input to the cooling table is higher in an order of 
	The Applicant argues that the teachings of Kanno do not expressly teach the new claim amendments. However, these new limitations are considered that of intended use and the functional limitations. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Dawson is substantially the same as the claimed apparatus, the apparatus of Dawson would be capable of fulfilling the limitations of the claim and thus be able to control the pressure, heat input, and cooling, there being no structural difference between the apparatus of Dawson and that of the claim.
 	Thus the rejection is MADE FINAL.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5, 8 and 10 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2004/0187787 to Dawson et al.
In regards to Claim 5, Dawson teaches processing apparatus Fig. 1, 2, and 7 for a processing target object 13, comprising: a chamber main body 10; a mounting table 12 which is provided within the chamber main body 10 and configured to mount the processing target object 13 thereon; a chiller unit 140 [0052] configured to output a coolant; and at least one pipeline (80, 82, 84) which is connected to the chiller unit and configured to allow the coolant to flow therein, wherein the mounting table 12 comprises: a cooling table 50 which is connected to at least one pipeline and in which the coolant supplied through at least one pipeline is flown (as shown in Fig. 2); and an at least one path (112, 122, 132, 114, 124, 134) which is connected to the at least one pipeline and configured to allow the coolant to flow therethrough, the first region, the second region and the third region are arranged along a surface of the electrostatic chuck (as shown in Fig. 2), the first region is provided at a center portion of the cooling table when viewed from above the electrostatic chuck (as shown in Fig. 3), the second region is provided to surround the first region when viewed from above the electrostatic chuck (as shown in Fig. 3, 84 being inside of 82), 30the third region is provided to surround the first region and the second region when viewed from above the electrostatic chuck (as shown in Fig. 3, 80 surrounds 82 and 84), the at least one path comprises a first path 132, 134, a second path 124, 122 and a third path 112, 114, the first path is provided in the first region (as shown in Fig. 7), the second path is provided in the second region (as shown in Fig. 7), the third path is provided in the third region (as shown in Fig. 7), the at least one pipeline comprises a first valve group (group of valves 117, 127, 121, 131) and a second valve group (group of valves 116, 126, 136, 118, 128, 138), , the first path and the second path are connected with the first valve group therebetween (see connections of 112, 122 to 117 and 114, 124 to 121), and the second path and the third path are connected with the first valve group therebetween (see connections of 122, 132 to 127 and 124, 134 to 1313), and the chiller unit first, second and third paths are connected with the second valve group therebetween (see 140 to 116, 126, 136, 114, 124, 134 through 116, 126, 136, 118, 128, 138).


    PNG
    media_image1.png
    780
    966
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    780
    966
    media_image2.png
    Greyscale

	Dawson further teaches that the liquid can be controlled such that the liquid supplied to the liquid flow passages can have their flow rate, temperature and distribution can be changed and having different flow rates that are controllable [0050-0073], the flow rates implicitly being implicitly being the respective pressures as the flow rates, such that Dawson is capable of controlling respective pressures of the first, second and third paths each are configured to be individually adjusted to be higher in an order of the third path, the second path and the first path by adjusting open degrees of each of the first and second valve groups, when an amount of heat input to the cooling table is higher in an order of the first region, the second region and the third region, 
	It is noted that even though Dawson does not expressly teach the pressures, heat, or amount of cooling, that the new amendments to the claims are considered functional limitations. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Dawson is substantially the same as the claimed apparatus, the apparatus of Dawson would be capable of fulfilling the limitations of the claim and thus be able to control the pressure, heat input, and cooling, there being no structural difference between the apparatus of Dawson and that of the claim.
In regards to Claim 8, Dawson teaches wherein the first valve group comprises a first valve and a second valve, the first path and the second path are connected with the first valve therebetween, and the second path and the third path are connected with the second valve therebetween, as shown in the above annotated copy of Fig. 7.
th and 6th valves and would force the liquid to go through a valve like 128.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0187787 to Dawson et al in view of United States Patent Application No. 2008/0289767 to Tandou et al.
The teachings of Dawson are relied upon as set forth in the above 102 rejection of Claim 5.
In regards to Claim 9, Dawson does not expressly teach an opening degree of the first valve and an opening degree of the second valve are allowed to be varied.  
Tandou teaches that the valves can be variable capacity valves [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the generic valves of Dawson in view of Kanno with the variable capacity valves of Tandou, as art-recognized equivalent means for providing valves for circulating coolant.  It has been held that an express suggestion to substitute one equivalent component or In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
The resulting apparatus fulfills the limitations of the claim as the valves would be varied in opening. 
Claims 1, 2, 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0187787 to Dawson et al in view of United States Patent Application No. 2003/0168439 to Kanno et al and United States Patent No. 7033444 to Komino et al.
In regards to Claim 1, Dawson teaches processing apparatus Fig. 1, 2, and 7 for a processing target object 13, comprising: a chamber main body 10; a mounting table 12 which is provided within the chamber main body 10 and configured to mount the processing target object 13 thereon; a chiller unit 140 [0052] configured to output a coolant; and at least one pipeline (80, 82, 84) which is connected to the chiller unit and configured to allow the coolant to flow therein, wherein the mounting table 12 comprises: a cooling table 50 which is connected to at least one pipeline and in which the coolant supplied through at least one pipeline is flown (as shown in Fig. 2); and an electrostatic chuck 55, 60 provided on the cooling table, the cooling table comprises a first region (region for 84), a second region (region for 82), a third region (region for 80), and at least one path (112, 122, 132, 114, 124, 134) which is connected to at least one pipeline and configured to allow the coolant to flow therethrough, the first region, the second region and the third region are arranged along a surface of the electrostatic chuck (as shown in Fig. 2), the first region is provided at a center portion of the cooling table when viewed from above the electrostatic chuck (as shown in Fig. 3), the second 
Dawson does not expressly teach a gas supply/suction device and a heat transfer space, wherein the heat transfer space is provided between the electrostatic chuck and the cooling table, and extended along the electrostatic chuck, and the  gas supply/suction device is connected to the heat transfer space, and configured to adjust an internal pressure of the heat transfer space or the heat transfer space is airtightly partitioned into multiple regions, and the gas supply/suction device is connected to each of the multiple regions and configured to adjust an internal pressure of each of the 
Kanno teaches a mounting table 2 Fig. 2 with an electrostatic chuck 15 where there is a pipeline system 46 in a cooling table 14 where there is a pressure control device (in the form of the pressure gauge 27) and a heat transfer space (gap 18, 37), wherein the heat transfer space (gap 18, 37) is provided between the electrostatic chuck 15 and the cooling table 14 (as the heat transfer space is directly beneath the electrostatic chuck), and extended along the electrostatic chuck, and the pressure control device 25, 27, 28 is connected to the heat transfer space, and configured to adjust an internal pressure of the heat transfer space [0041] or the heat transfer space is airtightly partitioned into a region (via seals 31, [0046]), and the pressure control device is connected to each region and configured to adjust an internal pressure of each of the multiple regions [0041, 0030-0053]. Kanno further teaches that the addition of the heat transfer space maintains the wafer temperatures at a high temperature and remove the incident heat energy to the wafer when processing gets started, thus leading to wafer temperature uniformity [0041].
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Dawson with the teachings of Kanno and added a pressure control device and a heat transfer space, as per the teachings of Kanno. One would be motivated to do so for the purpose of maintaining the wafer temperatures at a high temperature and remove the incident heat energy to the wafer when processing gets started thus leading to wafer temperature uniformity. See MPEP 2143, Motivations A-E. 

	It is noted that even though Dawson does not expressly teach the pressures, heat, or amount of cooling, that the new amendments to the claims are considered functional limitations. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of 
In regards to Claim 2, Dawson teaches the first valve group comprises a first valve 127 and a second valve 117, the first path and the second path are connected with the first valve therebetween (see 122 and 132 connected by 127), and the second path and the third path are connected with the second valve therebetween (see 112 and 122 connected by 117).  
In regards to Claim 4, Dawson teaches a path of the coolant between the chiller unit and at least one path is changed based on a switchover of an opening/closing state of the second valve group [0062-0071].
In regards to Claim 11, Dawson in view of Kanno teaches that the heat transfer space is directly below the electrostatic chuck, as Kanno teaches the ceramic plate 15 has an electrode for electrostatic chuck use, [0032-0036], such that the plate of 15 forms the electrostatic chuck, which results in having the heat transfer gap directly below the electrostatic chuck.
In regards to Claim 12, Dawson do not expressly teach the multiple region comprise more than three regions.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to duplicate the number of heat transfer regions, since it has been held that mere duplication of the essential working parts of a device involves In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI-B.  See MPEP 2143, Motivations A-E. The predictable result would have more than three vertically arranged heat transfer regions, thus resulting in fulfilling the limitations in the claim.
In regards to Claim 13, Dawson in view of Kanno teach that the seals are elastic (as 52 is an O-ring seal, [0054], see 52 in Fig. 7).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0187787 to Dawson et al in view of United States Patent Application No. 2003/0168439 to Kanno et al  and in further view of United States Patent Application No. 2008/0289767 to Tandou et al.
The teachings of Dawson in view of Kanno are relied upon as set forth in the above 103 rejection of Claim 1.
In regards to Claim 3, Dawson does not expressly teach an opening degree of the first valve and an opening degree of the second valve are allowed to be varied, i.e., the valves are variable or variable capacity valves.
Tandou teaches that the valves can be variable capacity valves [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the generic valves of Dawson in view of Kanno with the variable capacity valves of Tandou, as art-recognized equivalent means for providing valves for circulating coolant.  It has been held that an express suggestion to substitute one equivalent component or In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
The resulting apparatus fulfills the limitations of the claim.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2013/0286533 to Takasaki et al, which teaches a cooling table with an electrostatic chuck and a heat transfer space in between.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716           

/KARLA A MOORE/Primary Examiner, Art Unit 1716